DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed December 23, 2021.  Claims 14, 15, and 21-33 are currently amended.  Claims 1-13 were previously canceled.  Claims 14-33 are pending review in this correspondence.

Response to Amendment
	The double patenting rejection of claims 14, 21, 22, and 28 as being unpatentable over claims 1, 6, 11, and 12 of U.S. Patent No. US 10/393,761 B2 is withdrawn in view of applicant’s claim amendments.
	Objection to claim 21 for a typographical error is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 23-27 and 29-33 under 35 U.S.C. 112(d)  for being of improper dependent form is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 14, 19, 21, 22, 27, 28, and 33 as being anticipated by Sengupta et al (US 2011/0081676 A1) is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 22-27 as being anticipated by Hayashi et al (US 2012/0238026 A1) is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 14-21 and 28-33 as being unpatentable over Hayashi et al (US 2012/0238026 A1) in view of Hayter et al (US 2011/0119080 A1) is withdrawn in view of applicant’s claim amendments.
	
Allowable Subject Matter
Claims 14-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach: a) a blood state evaluation device comprising at least one processor configured to chronologically measure an electrical characteristic of blood being an evaluation target, in two or more frequencies or frequency bands using a pair of electrodes that are provided in a sample container configured to be filled with blood, the pair of electrodes configured to apply a voltage therebetween, and evaluate a blood coagulation state of the blood on the basis of chronological change data in the two or more frequencies or frequency bands for the measured electrical characteristic; b) a blood state evaluation method comprising chronologically measuring an electrical characteristic of blood being an evaluation target, in two or more frequencies or frequency bands using a pair of electrodes that are provided in a sample container configured to be filled with blood, the pair of electrodes configured to apply a voltage therebetween, and evaluating a blood coagulation state of the blood on the basis of chronological change data in the two or more frequencies or frequency bands for the measured electrical characteristic; and c) a non-transitory computer readable storage medium having computer readable instructions thereon that, when executed, cause a computer to execute a method comprising chronologically measuring an electrical characteristic of blood being an evaluation target, in two or more frequencies or frequency bands using a pair of electrodes that are provided in a sample container configured to be filled with blood, the pair of electrodes configured to apply a voltage therebetween, and evaluating a blood coagulation state of the blood on the basis of chronological change data in the two or more frequencies or frequency bands for the measured electrical characteristic.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        May 16, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796